SUPREME COURT OF PENNSYLVANIA
            DOMESTIC RELATIONS PROCEDURAL RULES COMMITTEE

                                    ADOPTION REPORT

       On June 9, 2022, the Supreme Court of Pennsylvania adopted a recommendation
of the Domestic Relations Procedural Rules Committee (Committee).                 The
Recommendation amends Pa.R.Civ.P. 1930.4. The rule addresses service of original
process in domestic relations actions. The Committee has prepared this Adoption Report
describing the rulemaking process. An Adoption Report should not be confused with
Comments to the rules. See Pa.R.J.A. 103, Comment. The statements contained in this
Adoption Report are those of the Committee, not the Court.

        In March 2020, the United States Postal Service (USPS) implemented changes to
its policy for delivery of registered or certified restricted mail. According to its website, the
USPS modified the “customer signature capture procedures. While maintaining a safe,
appropriate distance, [postal] employees will request the customer’s first initial and last
name so that the employee can enter the information on the electronic screen or hard
copy items such as return receipts.” Unfortunately, the revised procedure, as written, did
not comply with Pa.R.Civ.P. No. 1930.4(h)(2)(ii)(A), which requires a signed return
receipt.

       The Committee published proposed amendments for comment. See 51 Pa.B.
1131 (March 6, 2021). The amendments completely rewrite Pa.R.Civ.P. No. 1930.4;
however, most of the rule text remains unchanged, but is written into an outline format
with some current subdivisions combined and renumbered. Also, official notes were
incorporated into rule text or moved into the Comment. The amendments also include
several substantive changes to address the issues related to the USPS policy.

       First, subdivision (b)(1)(ii)(B) addresses the USPS policy change by allowing return
receipts that are consistent with USPS policy. The current rule allows for similar service
when the addressee refuses delivery and the first class mail is not returned.

       Also, subdivision (c) authorizes a party to utilize commercial carriers, such as UPS
and FedEx, to effectuate original process service. This amendment is intended to provide
a contemporary, effective, and convenient form of service. Commercial carriers utilize
tracking services, including return receipts, illustrating delivery to an address and the
recipient’s signature. Yet, unlike USPS, commercial carriers do not restrict delivery to an
addressee, just to an address. In order to resolve the issue, subdivision (c)(1) also
requires service of the original process by USPS first class mail. If that mail is not returned
within 15 days and the commercial carrier’s return receipt indicates delivery to the
defendant’s last known address, subdivision (c)(1)(ii)(B) provides that service is
completed.
       Post-publication, the Committee took notice of the recent amendment of
Pa.R.Civ.P. 401(b)(2) to prohibit a plaintiff from adding an additional defendant when
reinstating a complaint if another defendant had been served previously. To maintain
consistency among rules governing the same subject matter, the Committee revised the
proposal to include a similar limitation. See Pa.R.Civ.P. 1930.4(g)(3)(ii).

      The amendments become effective October 1, 2022.




                                          2